Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 3, 2011, by and among Eagle Rock Energy Partners, L.P., a Delaware
limited partnership (the “Partnership”) and Natural Gas Partners VIII, L.P., a
Delaware limited partnership (“NGP VIII”).  The Partnership and NGP VIII are
referred to collectively herein as the “Parties.”

 

WHEREAS, unless the context otherwise requires, capitalized terms used and not
otherwise defined herein shall have the meanings ascribed in Section 1;

 

WHEREAS, NGP VIII has acquired Common Units pursuant to that certain Membership
Interest Contribution Agreement, dated as of April 12, 2011 (“Contribution
Agreement”) among the Parties and certain other Persons named therein; and

 

WHEREAS, as an inducement to the willingness of NGP VIII to consummate the
transactions contemplated by the Contribution Agreement, the Parties desire to
provide certain registration rights to the Holders with respect to any
Registrable Securities held by them upon the terms and subject to the conditions
set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:

 

1.                                      Definitions.  As used in this Agreement,
the following terms shall have the respective meanings set forth in this Section
1:

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

“Common Units” has the meaning set forth in the LP Agreement.

 

“Demand Notice” has the meaning set forth in Section 2(a).

 

1

--------------------------------------------------------------------------------


 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Partner” means Eagle Rock Energy GP, L.P., a Delaware limited
partnership, and its successor and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).

 

“Holder” means (i) NGP VIII, (ii) the Persons named on Annex B, (iii) any holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 7(e) hereof, and (iv)
any holder of Registrable Securities that have become Registrable Securities
pursuant to subclause (iii) in the definition of “Registrable Securities” as a
result of the amendment of Section 7.12 of the LP Agreement; provided that any
Person referenced in clause (i), (ii) and/or (iii) shall be a Holder only if
such Person agrees in writing to be bound by and subject to the terms set forth
in this Agreement.

 

“Indemnified Persons” has the meaning set forth in Section 5.

 

“Initiating Holder” has the meaning set forth in Section 2(a).

 

“Losses” has the meaning set forth in Section 5.

 

“LP Agreement” means the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as may be amended from time to time.

 

“Parties” has the meaning set forth in the preamble.

 

“Partnership” has the meaning set forth in the preamble.

 

“Partnership Securities” means any equity interest of any class or series in the
Partnership, including Common Units and Warrants.

 

“Person” means an individual or group, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 2(b).

 

“Piggyback Registration” has the meaning set forth in Section 2(b).

 

“Piggyback Request” has the meaning set forth in Section 2(b).

 

“Proceeding” means any action, claim, suit, proceeding or investigation

 

2

--------------------------------------------------------------------------------


 

(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Partnership to be threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a Registration Statement and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

“Registration Rights Agreements” means the agreements described on Annex A
hereto.

 

“Registrable Securities” means (i) the 28,316,231 Common Units acquired by NGP
VIII pursuant to the Contribution Agreement, (ii) the Warrants held by NGP VIII
and the Persons named on Annex B on the date hereof and (iii) if Section 7.12 of
the LP Agreement is amended and NGP VIII and/or any of its Affiliates had
registration rights under such section immediately prior to such amendment, all
other Common Units owned by NGP VIII and/or any of its Affiliates; provided,
however, that Registrable Securities shall not include any Partnership
Securities for which Rule 144 of the Securities Act or another exemption from
registration is available to enable the holder of Partnership Securities to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act or other
similar applicable law (and without any limitation on volume, timing, recipients
or intended method or methods of distribution, including through the use of an
underwriter, that would not be applicable with a Registration Statement).  For
the avoidance of doubt, (i) where this Agreement refers to a minimum number of
Registrable Securities necessary for a matter to occur or to be permitted, such
minimum number of Registrable Securities shall be determined considering the
applicable Warrants (if any) on an as-converted basis and (ii) where this
Agreement refers to allocation of rights on a pro rata basis to holders of
Partnership Securities, such allocation shall be determined considering the
applicable Warrants (if any) on an as-converted basis.

 

“Registration Expenses” has the meaning set forth in Section 4.

 

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities under the Securities Act and
other applicable law, and including any Prospectus, amendments and supplements
to each such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the

 

3

--------------------------------------------------------------------------------


 

Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

 

“Stand-Off Period” has the meaning set forth in Section 7(g).

 

“Suspension Period” has the meaning set forth in Section 2(a).

 

“Trading Day” means a day during which trading in the Common Units generally
occurs.

 

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

 

“Warrants” means those warrants of the Partnership, each of which entitles the
holder thereof, upon exercise thereof, to purchase one Common Unit at an
exercise price of $6.00, and which may be exercised during a two year period
after July 1, 2010.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms; (b)
references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the terms “include”, “includes”, “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) unless the context
otherwise requires, the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (f) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (g) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(h) references to any Person include such

 

4

--------------------------------------------------------------------------------


 

Person’s successors and permitted assigns; and (i) references to “days” are to
calendar days unless otherwise indicated.

 

2.                                      Registration.

 

(a)                                  Demand Registration.

 

(i)                                     Any Holder or group of Holders that
holds at least 3,329,479 of the Registrable Securities (as adjusted in each case
to reflect splits, combinations, dividends and recapitalizations) (the
“Initiating Holder”) that desires to sell shall have the option and right,
exercisable by delivering a written notice to the Partnership (a “Demand
Notice”), to require the Partnership to, pursuant to the terms of and subject to
the limitations contained in this Agreement, prepare and file with the
Commission a Registration Statement registering the offering and sale of the
number and type of Registrable Securities on the terms and conditions specified
in the Demand Notice in accordance with the intended timing and method or
methods of distribution thereof specified in the Demand Notice, which may
include sales on a delayed or continuous basis pursuant to Rule 415 (the “Demand
Registration”).

 

(ii)                                  Within two (2) Trading Days of the receipt
of the Demand Notice, the Partnership shall give written notice of such Demand
Notice to all Holders and shall, subject to the limitations of this Section
2(a), file a Registration Statement covering all of the Registrable Securities
that the Holders shall in writing request (such request to be given to the
Partnership within three (3) days of receipt of such notice of the Demand Notice
given by the Partnership pursuant to this Section 2(a)(ii)) to be included in
such Demand Registration as promptly as practicable as directed by the
Initiating Holder in accordance with the terms and conditions of the Demand
Notice and use all commercially reasonable efforts to cause such Registration
Statement to become effective under the Securities Act and remain effective
under the Securities Act for not less than six (6) months following the
Effective Date or such shorter period when all Registrable Securities covered by
such Registration Statement have been sold (the “Effectiveness Period”);
provided, however, (i) that the Partnership shall not be required to effect the
registration of Registrable Securities pursuant to this Section 2(a) unless at
least an aggregate of 3,329,479 of the Registrable Securities (as adjusted in
each case to reflect splits, combinations, dividends and recapitalizations) are
offered or the Registrable Securities are offered at an aggregate proposed
offering price of not less than $25 million and (ii) the Effectiveness Period
shall be extended by one (1) day for each additional day during any Suspension
Period in effect following the Effective Date applicable thereto pursuant to
Section 2(a)(iv).

 

(iii)                               Subject to the other limitations contained
in this Agreement, the Partnership is not obligated hereunder to effect more
than (A) one (1) Demand Registration in any twelve (12) month period and (B) a
total of four (4) Demand Registrations pursuant to this Agreement; provided
however, that if Section 7.12 of the LP Agreement is amended and NGP VIII and/or
any of its Affiliates had registration rights under such section immediately
prior to such amendment, then the total number of Demand Registrations pursuant
to this Agreement shall be increased to seven (7) less any demand registrations
effected on behalf of NGP VIII and/or any of its Affiliates pursuant to Section
7.12(a) or (b) of the LP Agreement.

 

5

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding any other provision of this
Section 2(a), the Partnership shall not be required to: (A) file a Registration
Statement pursuant to this Section 2(a) during the period starting with the date
thirty (30) days prior to a good faith estimate by the General Partner, of the
date of filing of, and ending on a date ninety (90) days after the effective
date of, a Partnership initiated registration; provided that the Partnership is
actively employing commercially reasonable efforts to cause such registration
statement to become effective; (B) effect a registration or file a Registration
Statement for a period of up to one hundred twenty (120) days after the date of
a Demand Notice for registration pursuant to this Section 2(a) if at the time of
such request (1) the Partnership is engaged, or has plans to engage, within
thirty (30) days of the time of such Demand Notice, in a firm commitment
underwritten public offering of Common Units), or (2) the Partnership is
currently engaged in a self-tender or exchange offer and the filing of a
Registration Statement would cause a violation of the Exchange Act; or (C)
effect a registration or file a Registration Statement for a period of up to
ninety (90) days, if (1) the General Partner determines that a postponement is
in the best interest of the Partnership and its Limited Partners generally due
to a pending transaction involving the Partnership, (2) the General Partner
determines such registration would render the Partnership unable to comply with
applicable securities laws or (3) the General Partner determines such
registration would require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential (any
such period, a “Suspension Period”); provided, however, that (i) in no event
shall the Partnership postpone or defer any Demand Registration pursuant to this
Section 2(a)(iv) and/or Section 7(g) for more than an aggregate of one hundred
twenty (120) days in any twelve (12) month period, (ii) in the event the
Partnership postpones or defers any Demand Registration pursuant to Section
2(a)(iv)(C)(2) or (3), then during such Suspension Period, the Partnership shall
not engage in any transaction involving the offer, issuance, sale, or purchase
of Partnership Securities (whether for the benefit of the Partnership or a third
Person), except transactions involving the issuance or purchase of Partnership
Securities as contemplated by Partnership employee benefit plans or employee or
director arrangements or the Warrants, and (iii) in the event the Partnership
postpones or defers any Demand Registration pursuant to Section 2(a)(iv)(C)(1),
then during such Suspension Period, the Partnership shall (to the extent it has
the contractual right) not permit any other holder of registration rights to
effect a registration or file a registration statement.

 

(v)                                 Notwithstanding any other provision of this
Section 2(a), if (A) the Holders intend to distribute the Registrable Securities
covered by a Demand Registration by means of an underwriting and (B) the
managing underwriter advises the Partnership that the inclusion of all of the
Holders’ Registrable Securities in the subject Registration Statement would
likely have an adverse effect in any material respect on the price, timing or
distribution of the Partnership Securities proposed to be included in such
offering or the market for the Common Units, then the Partnership shall so
advise all Holders of Registrable Securities that would otherwise be
underwritten pursuant hereto, and the number of Registrable Securities that may
be included in the underwriting shall, subject to any preferential rights to be
included pursuant to the Pre-Existing Rights, be allocated to the Holders of
such Registrable Securities on a pro rata basis based on the number of
Registrable Securities held by all such Holders (including the Initiating
Holders).  Any

 

6

--------------------------------------------------------------------------------


 

Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from the registration. In the event that the managing underwriter
limits the number of Registrable Securities to be included in the Registration
Statement pursuant to this Section 2(a)(v), unless at least the lesser of  80%
of the aggregate Registrable Securities set forth in such Holders’ written
requests pursuant to Section 2(a)(ii) and 8,323,696 Registrable Securities are
included in the subject Registration Statement, such Demand Registration shall
not be considered for purposes of the limitations set forth in Section
2(a)(iii).

 

(vi)                              The Partnership may include in any such Demand
Registration other Partnership Securities for sale for its own account or for
the account of any other Person; provided that if the managing underwriter for
the offering determines that the number of Partnership Securities proposed to be
offered in such offering would likely have an adverse effect in any material
respect on the price, timing or distribution of the Partnership Securities
proposed to be included in such offering or the market for the Common Units,
then, subject to any Pre-Existing Rights, the Registrable Securities to be sold
by the Holders shall be included in such registration before any Partnership
Securities proposed to be sold for the account of the Partnership or any other
Person.

 

(vii)                           Subject to the limitations contained in this
Agreement, the Partnership shall effect any Demand Registration on Form S-3
(except if the Partnership is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such Demand Registration shall
be effected on another appropriate form for such purpose pursuant to the
Securities Act) and if the Partnership becomes, and is at the time of its
receipt of a Demand Notice, a WKSI, the Demand Registration for any offering and
selling of Registrable Securities through a firm commitment underwriting shall
be effected pursuant to an Automatic Shelf Registration Statement, which shall
be on Form S-3 or any equivalent or successor form under the Securities Act (if
available to the Partnership); provided, however, that if at any time a
Registration Statement on Form S-3 is effective and a Holder provides written
notice to the Partnership that it intends to effect an offering of all or part
of the Registrable Securities included on such Registration Statement, the
Partnership will amend or supplement such Registration Statement as may be
necessary in order to enable such offering to take place.

 

(viii)                        Without limiting Section 3, in connection with any
Demand Registration pursuant to and in accordance with this Section 2(a), the
Partnership shall, (A) promptly prepare and file or cause to be prepared and
filed (1) such additional forms, amendments, supplements, prospectuses,
certificates, letters, opinions and other documents, as may be necessary or
advisable to register or qualify the securities subject to such Demand
Registration, including under the securities laws of such states as the Holders
shall reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business in such jurisdiction solely as a result of registration and (2) such
forms, amendments, supplements, prospectuses, certificates, letters, opinions
and other documents as may be necessary to apply for listing or to list the
Registrable Securities subject to such Demand Registration on the Trading Market
and (B) do any and all other acts and things that may

 

7

--------------------------------------------------------------------------------


 

be necessary or appropriate or reasonably requested by the Holders to enable the
Holders to consummate a public sale of such Registrable Securities in accordance
with the intended timing and method or methods of distribution thereof.

 

(ix)                                In the event a Holder transfers Registrable
Securities included on a Registration Statement and such Registrable Securities
remain Registrable Securities following such transfer, at the request of such
Holder, the Partnership shall amend or supplement such Registration Statement as
may be necessary in order to enable such transferee to offer and sell such
Registrable Securities pursuant to such Registration Statement; provided that in
no event shall the Partnership be required to file a post-effective amendment to
the Registration Statement unless (A) such Registration Statement includes only
Registrable Securities held by the Holder, Affiliates of the Holder or
transferees of the Holder or (B) the Partnership has received a written consent
therefor from every Person for whom Partnership Securities have been registered
on (but not yet sold under) such Registration Statement, other than the Holder,
Affiliates of the Holder or transferees of the Holder.

 

(b)                                 Piggyback Registration.

 

(i)                                     If the Partnership shall at any time
propose to file a Registration Statement, other than pursuant to any Demand
Registration, for an offering of Partnership Securities for cash (whether in
connection with a public offering of Partnership Securities by the Partnership,
a public offering of Partnership Securities by unitholders, or both, but
excluding an offering relating solely to an employee benefit plan, an offering
relating to a transaction on Form S-4 or an offering on any registration
statement form that does not permit secondary sales), the Partnership shall
promptly notify all Holders of such proposal reasonably in advance of (and in
any event at least two (2) Trading Days before) the anticipated filing date (the
“Piggyback Notice”).  The Piggyback Notice shall offer the Holders the
opportunity to include for registration in such Registration Statement the
number of Registrable Securities as they may request (a “Piggyback
Registration”).  The Partnership shall use commercially reasonable efforts to
include in each such Piggyback Registration such Registrable Securities for
which the Partnership has received written requests within three (3) days after
mailing of the Piggyback Notice (“Piggyback Request”) for inclusion therein.  If
a Holder decides not to include all of its Registrable Securities in any
Registration Statement thereafter filed by the Partnership, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Partnership with respect to offerings of Partnership Securities, all upon
the terms and conditions set forth herein.

 

(ii)                                  If the Registration Statement under which
the Partnership gives notice under this Section 2(b) is for an underwritten
offering, the Partnership shall so advise the Holders of Registrable
Securities.  In such event, the right of any such Holder to be included in a
registration pursuant to this Section 2(b) shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the
Partnership.  If the managing underwriter or

 

8

--------------------------------------------------------------------------------


 

managing underwriters of such offering advise the Partnership and the Holders in
writing that in their reasonable opinion that the inclusion of all of the
Holders’ Registrable Securities in the subject Registration Statement (or any
other Partnership Securities proposed to be included in such offering) would
likely have an adverse effect in any material respect on the price, timing or
distribution of the Partnership Securities proposed to be included in such
offering or the market for the Common Units, the Partnership shall include in
such offering only that number or amount, if any, of Partnership Securities
proposed to be included in such offering that, in the reasonable opinion of the
managing underwriter or managing underwriters, will not have such effect, with
such number to be allocated, subject to the rights of any holder that has
priority by virtue of any Pre-Existing Rights, as follows:  (i) first, to the
Partnership or the Person or Persons demanding such underwritten Offering and
(ii) if there remains availability for additional Partnership Securities to be
included in such registration, second pro-rata among all Holders desiring to
register Registrable Securities and all other holders of Partnership Securities
who may be seeking to register such Partnership Securities based on the number
of Partnership Securities such Holder or holder is entitled to include in such
registration.  If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to the Partnership
and the managing underwriter(s) delivered on or prior to the time of pricing of
such offering.  Any Registrable Securities withdrawn from such underwriting
shall be excluded and withdrawn from the registration.

 

(iii)                               The Partnership shall have the right to
terminate or withdraw any registration initiated by it under this Section 2(b)
prior to the Effective Date of such Registration Statement whether or not any
Holder has elected to include Registrable Securities in such Registration
Statement.  The registration expenses of such withdrawn registration shall be
borne by the Partnership in accordance with Section 4 hereof.

 

(c)                                  Subject to Section 2(a)(iii), all
registration rights granted under this Section 2 shall continue to be applicable
with respect to any Holder for so long as may be required for each such Holder
to sell all of the Registrable Securities held by such Holder (without any
limitation on volume, timing, recipients or intended method or methods of
distribution, including through the use of an underwriter, that would not be
applicable with a registration under the Securities Act).

 

(d)                                 Any Demand Notice or Piggyback Request shall
(i) specify the Registrable Securities intended to be offered and sold by the
Holder making the request, (ii) express such Holder’s present intent to offer
such Registrable Securities for distribution, (iii) describe the nature or
method of the proposed offer and sale of Registrable Securities and (iv) contain
the undertaking of such Holder to provide all such information and materials and
take all action as may reasonably be required in order to permit the Partnership
to comply with all applicable requirements in connection with the registration
of such Registrable Securities.

 

(e)                                  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

 

(f)                                    The Holders hereby acknowledge that the
Registration Rights Agreements and Section 7.12 of the LP Agreement grant
certain registration rights (the “Pre-Existing

 

9

--------------------------------------------------------------------------------


 

Rights”) to the Persons referred to therein and that the Pre-Existing Rights may
be inconsistent with the rights granted to the Holders with respect to
Registrable Securities in this Agreement and may otherwise conflict with the
provisions hereof.  Any rights of the Holders hereunder and any obligations of
the Partnership hereunder shall be limited and appropriately modified to the
extent that such rights or obligations conflict with the exercise of the
Pre-Existing Rights by any holder(s) thereof.  The Partnership hereby
acknowledges that the exercise of any right granted to Holders hereunder shall
not constitute an exercise of any Pre-Existing Rights by such Holder. The
Partnership will not enter into any agreement during the term of this Agreement
which would allow any holder of Partnership Securities to include Partnership
Securities in any Registration Statement filed by the Partnership in a manner
that would violate in any material respect the rights granted to the Holders
hereunder.

 

3.                                      Registration Procedures.

 

The procedures to be followed by the Partnership and each Holder electing to
sell Registrable Securities in a Registration Statement pursuant to this
Agreement, and the respective rights and obligations of the Partnership and such
Holders, with respect to the preparation, filing and effectiveness of such
Registration Statement, are as follows:

 

(a)                                  The Partnership will, at least three (3)
days prior to the anticipated filing of a Registration Statement or any related
Prospectus or any amendment or supplement thereto (other than amendments and
supplements that do nothing more than name Holders and provide information with
respect thereto), (i) unless available to the Holders through public filings
with the Commission, furnish to such Holders copies of all such documents
proposed to be filed and (ii) use its reasonable efforts to address in each such
document when so filed with the Commission such comments as such Holders 
reasonably shall propose within two (2) days of the delivery of such copies to
the Holders.

 

(b)                                 The Partnership will use commercially
reasonable efforts to as promptly as reasonably possible (i) prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to each Registration Statement and the Prospectus used in connection
therewith as may be necessary under applicable law to keep such Registration
Statement continuously effective with respect to the disposition of all
Registrable Securities covered thereby for its Effectiveness Period and, subject
to the limitations contained in this Agreement, prepare and file with the
Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities held by the
Holders; (ii) cause the related Prospectus to be amended or supplemented by any
required prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; and (iii) respond to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide such Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to such Holders as selling Holders but not
any comments that would result in the disclosure to such Holders of material and
non-public information concerning the Partnership.

 

(c)                                  The Partnership will comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

 

10

--------------------------------------------------------------------------------


 

(d)                             The Partnership will notify such Holders as
promptly as reasonably practicable: (i)(A) when a Prospectus or any prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Partnership whether there will
be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (in which case the
Partnership shall provide true and complete copies thereof and all written
responses thereto to each of such Holders that pertain to such Holders as
selling Holders, but not information which the Partnership believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment thereto, when the same
has been declared effective; (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to such Holders as sellers of Registrable Securities; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Partnership of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of (but not the nature or details concerning)
any event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by the Partnership
shall be required pursuant to this clause (v) in the event that the Partnership
either promptly files a prospectus supplement to update the Prospectus or a
Form 8-K or other appropriate Exchange Act report that is incorporated by
reference into the Registration Statement, which in either case, contains the
requisite information that results in such Registration Statement no longer
containing any untrue statement of material fact or omitting to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading).

 

(e)                                  The Partnership will use commercially
reasonable efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment, or if any such order or
suspension is made effective during any Suspension Period, at the earliest
practicable moment after the Suspension Period is over.

 

(f)                                    During the Effectiveness Period, the
Partnership will furnish to each such Holder, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto and all
exhibits to the extent requested by such Holder (including those incorporated by
reference) promptly after the filing of such documents with the Commission;
provided, that the Partnership will not have any obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system.

 

11

--------------------------------------------------------------------------------


 

(g)                                 The Partnership will promptly deliver to
each Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Holder may reasonably request during the Effectiveness Period.  The
Partnership consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(h)                                 The Partnership will cooperate with such
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of all restrictive
legends indicating that the Registrable Securities are unregistered or
unqualified for resale under the Securities Act, Exchange Act or other
applicable securities laws, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holder may request
in writing.  In connection therewith, if required by the Partnership’s transfer
agent, the Partnership will promptly, after the Effective Date of the
Registration Statement, cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without any such legend upon sale by the
Holder of such Registrable Securities under the Registration Statement.

 

(i)                                     Upon the occurrence of any event
contemplated by Section 3(d)(v), subject to Section 2(a)(iv), as promptly as
reasonably possible, the Partnership will prepare a supplement or amendment,
including a post-effective amendment, if required by applicable law, to the
affected Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(j)                                     Such Holders may distribute the
Registrable Securities by means of an underwritten offering; provided that
(i) such Holders provide written notice to the Partnership of their intention to
distribute Registrable Securities by means of an underwritten offering, (ii) the
right of any Holder to include such Holder’s Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein, (iii) the managing underwriter or
managing underwriters thereof shall be designated by the Initiating Holder in
the case of a Demand Registration (provided, however, that such designated
managing underwriter or managing underwriters shall be reasonably acceptable to
the Partnership) or by the Partnership in the case of a registration initiated
by the Partnership, (iv) each Holder participating in such underwritten offering
agrees to enter into an underwriting agreement in customary form and sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled to select the managing underwriter
or managing underwriters hereunder and (v) each Holder participating in such
underwritten offering completes and executes all questionnaires, powers of
attorney, indemnities,

 

12

--------------------------------------------------------------------------------


 

underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.  The Partnership hereby agrees with each
Holder that, in connection with any underwritten offering in accordance with the
terms hereof, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.

 

(k)                                  In the event such Holders seek to complete
an underwritten offering, for a reasonable period prior to the filing of any
Registration Statement and throughout the Effectiveness Period, the Partnership
will make available upon reasonable notice at the Partnership’s principal place
of business or such other reasonable place for inspection by the managing
underwriter or managing underwriters selected in accordance with
Section 3(j) such financial and other information and books and records of the
Partnership, and cause the officers, employees, counsel and independent
certified public accountants of the Partnership to respond to such inquiries, as
shall be reasonably necessary (and in the case of counsel, not violate an
attorney-client privilege in such counsel’s reasonable belief) to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act.

 

(l)                                     In connection with any registration of
Registrable Securities pursuant to this Agreement, the Partnership will take all
commercially reasonable actions as are necessary or advisable in order to
expedite or facilitate the disposition of Registrable Securities by such
Holders, including using commercially reasonable efforts to cause appropriate
officers and employees to be available, on a customary basis and upon reasonable
notice, to meet with prospective investors in presentations, meetings and road
shows.

 

4.                                       Registration Expenses.  All
Registration Expenses incident to the Parties’ performance of or compliance with
their respective obligations under this Agreement or otherwise in connection
with any Demand Registration or Piggyback Registration (excluding any Selling
Expenses) shall be borne by the Partnership, whether or not any Registrable
Securities are sold pursuant to a Registration Statement.  “Registration
Expenses” shall include, without limitation, (i) all registration and filing
fees (including fees and expenses (A) with respect to filings required to be
made with the Trading Market and (B) in compliance with applicable state
securities or “Blue Sky” laws), (ii) printing expenses (including expenses of
printing certificates for Partnership Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by a Holder of Registrable
Securities included in the Registration Statement), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel, auditors and
accountants for the Partnership, (v) Securities Act liability insurance, if the
Partnership so desires such insurance and (vi) fees and expenses of all other
Persons retained by the Partnership in connection with the consummation of the
transactions contemplated by this Agreement.  In addition, the Partnership shall
be responsible for all of its expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including
expenses payable to third parties and including all salaries and expenses of
their officers and employees performing legal or accounting duties), the expense
of any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on the Trading Market.

 

5.                                       Indemnification.  If requested by a
Holder, the Partnership shall indemnify and hold harmless each underwriter, if
any, engaged in connection with any registration referred to in

 

13

--------------------------------------------------------------------------------


 

Section 2 and provide representations, covenants, opinions and other assurances
to any underwriter in form and substance reasonably satisfactory to such
underwriter and the Partnership.  Further, the Partnership shall indemnify and
hold harmless each Holder, its Affiliates and each of their respective officers
and directors and any Person who controls any such Holder (within the meaning of
the Securities Act) and any agent thereof (collectively, “Indemnified Persons”),
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, joint or several, costs (including
reasonable costs of preparation and reasonable attorneys’ fees) and expenses,
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which any Registrable Securities
were registered, in any preliminary prospectus (if used prior to the Effective
Date of such Registration Statement), or in any summary or final prospectus or
free writing prospectus or in any amendment or supplement thereto (if used
during the period the Partnership is required to keep the Registration Statement
current), or arising out of, based upon or resulting from the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading; provided, however, that
the Partnership shall not be liable to any Indemnified Person to the extent that
any such claim arises out of, is based upon or results from an untrue or alleged
untrue statement or omission or alleged omission made in such Registration
Statement, such preliminary, summary or final prospectus or free writing
prospectus or such amendment or supplement, in reliance upon and in conformity
with written information furnished to the Partnership by or on behalf of such
Indemnified Person specifically for use in the preparation thereof.  The
Partnership shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Partnership is aware in connection with
the transactions contemplated by this Agreement.  Notwithstanding anything to
the contrary herein, this Section 5 shall survive any termination or expiration
of this Agreement indefinitely.

 

6.                                       Facilitation of Sales Pursuant to
Rule 144.  To the extent it shall be required to do so under the Exchange Act,
the Partnership shall timely file the reports required to be filed by it under
the Exchange Act or the Securities Act (including the reports under Sections 13
and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144),
and shall take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.  Upon the request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, the Partnership shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

7.                                       Miscellaneous.

 

(a)                                  Remedies.  In the event of a breach by the
Partnership of any of its obligations under this Agreement, each Holder, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.  The Partnership agrees that
monetary

 

14

--------------------------------------------------------------------------------


 

damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 

(b)                                 Discontinued Disposition.  Each Holder
agrees by its acquisition of such Registrable Securities that, upon receipt of a
notice from the Partnership of the occurrence of any event of the kind described
in clauses (ii) through (v) of Section 3(d), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemental
Prospectus or amended Registration Statement or until it is advised in writing
by the Partnership that the use of the applicable Prospectus may be resumed,
and, in either case, has received copies of any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus or Registration Statement.  The Partnership may provide appropriate
stop orders to enforce the provisions of this Section 7(b).

 

(c)                                  Amendments and Waivers.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Partnership and Holders that hold a majority of the Registrable Securities
as of the date of such waiver or amendment.  The Partnership shall provide prior
notice to all Holders of any proposed waiver or amendment.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

(d)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail as specified in this Section 7(d) prior to
5:00 p.m. (Eastern Standard Time) on a Business Day, (ii) the Business Day after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail as specified in this Agreement later than 5:00 p.m.
(Eastern Standard Time) on any date and earlier than 11:59 p.m. (Eastern
Standard Time) on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the Party to whom such notice is required to be given.  The
address for such notices and communications shall be as follows:

 

If to the Partnership

 

Eagle Rock Energy Partners

 

 

Attention: Charles C. Boettcher

 

 

Senior Vice President and General Counsel

 

 

1415 Louisiana Street, Suite 2700

 

 

Houston, Texas 77002

 

 

Phone:

(281) 408-1260

 

 

Fax:

(281) 715-4142

 

 

 

If to NGP VIII or any of its Affiliates:

 

c/o Natural Gas Partners

 

 

Attention: Christopher Ray

 

15

--------------------------------------------------------------------------------


 

 

 

125 E. John Carpenter Fwy., Suite 600

 

 

Irving, Texas 75062

 

 

Phone:

(972) 432-1444

 

 

Phone:

(972) 432-1441

 

 

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the applicable register for the
Registrable Securities or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

 

(e)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
heirs, executors, administrators, successors, legal representatives and
permitted assigns.  Except as provided in this Section 7(e), this Agreement, and
any rights or obligations hereunder, may not be assigned without the prior
written consent of the Partnership and NGP VIII.  Notwithstanding anything in
the foregoing to the contrary, the registration rights of a Holder pursuant to
this Agreement with respect to all or any portion of its Registrable Securities
may be assigned without such consent (but only with all related obligations)
with respect to such Registrable Securities (and any Registrable Securities
issued as a dividend or other distribution with respect to, in exchange for or
in replacement of such Registrable Securities) by such Holder to a transferee of
such Registrable Securities; provided (i) that such transferee is an Affiliate
of NGP VIII  or such transferee receives in such transfer at least 7,079,058 of
the Common Units constituting Registrable Securities or at least 1,244,638 of
the Warrants constituting Registrable Securities, (ii) the Partnership is,
within a reasonable time after such transfer, furnished with written notice of
the name and address of such transferee or assignee and the Registrable
Securities with respect to which such registration rights are being assigned and
(iii) such transferee or assignee agrees in writing to be bound by and subject
to the terms set forth in this Agreement.  The Partnership may not assign its
respective rights or obligations hereunder without the prior written consent of
NGP VIII.

 

(f)                                    Third Party Beneficiaries.  Other than
the Holders (other than NGP VIII), there are no third party beneficiaries having
rights under or with respect to this Agreement.

 

(g)                                 “Market Stand-Off” Agreement.  In connection
with any underwritten offering of Partnership Securities, each Holder holding
five percent (5%) or more of the Partnership’s voting securities (each a “5%
Holder”) hereby agrees that such Holder shall not sell, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale of, any Partnership
Securities held by such Holder (other than those included in such offering) for
a period specified by the representative of the underwriters of Partnership
Securities not to exceed ninety (90) days following the closing date of the
offering of Partnership Securities (the “Stand-Off Period”); provided that all
officers and directors of the General Partner and holders of at least five
percent (5%) of the Partnership’s voting securities enter into similar
agreements and only if such Persons remain subject thereto (and are not released
from such agreement) for such Stand-Off Period.  Each 5% Holder agrees to
execute and deliver such other agreements as may be reasonably requested by the
Partnership or the underwriter which are consistent with the foregoing or which

 

16

--------------------------------------------------------------------------------


 

are necessary to give further effect thereto.  In addition, if requested by the
Partnership or the representative of the underwriters of Partnership Securities,
each Holder shall provide, within three (3) days of such request, such
information as may be required by the Partnership or such representative in
connection with the completion of any public offering of the Partnership
Securities pursuant to a Registration Statement.   The obligations described in
this Section 7(g) shall not apply to a registration relating solely to employee
benefit plans on Form S-1 or Form S-8 or similar forms that may be promulgated
in the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future.  The Partnership may impose
stop-transfer instructions with respect to Common Units (or other securities)
subject to the foregoing restriction until the end of the Stand-Off Period.

 

(h)                                 Execution and Counterparts.  This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.  In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the Party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
signature delivered by facsimile or electronic mail transmission were the
original thereof.

 

(i)                                     Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to the principles of conflicts of law.

 

(j)                                     Submission to Jurisdiction.  Each of the
Parties irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware,
and any appellate court from and thereof, in any action or proceeding arising
out of or relating to this Agreement, or for the recognition or enforcement of
any judgment, and each of the Parties irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Delaware court or, to the fullest extent permitted by
applicable law, in such federal court.  The Parties agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(k)                                  Waiver of Venue.  The Parties irrevocably
and unconditionally waive, to the fullest extent permitted by applicable law,
(i) any objection that it may now or hereafter have to the laying of venue of
any action or proceeding arising out of or relating to this Agreement in any
court referred to in Section 7(j) and (ii) the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(l)                                     Cumulative Remedies.  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

(m)                               Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the Parties shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant

 

17

--------------------------------------------------------------------------------


 

or restriction.  It is hereby stipulated and declared to be the intention of the
Parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

 

(n)                                 Entire Agreement.  This Agreement, together
with the other Transaction Documents, constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby or in the other Transaction Documents,
whether oral or written.

 

(o)                                 Headings; Section References.  The headings
in this Agreement are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.  Unless otherwise stated, references to
Sections, Schedules and Exhibits are to the Sections, Schedules and Exhibits of
this Agreement.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

NATURAL GAS PARTNERS VIII, L.P.

 

 

 

By:

G.F.W. Energy VIII, L.P.,

 

 

its general partner

 

 

 

 

 

By:

GFW VIII, L.L.C.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

 

 

Name: Kenneth A. Hersh

 

 

 

Title:   Authorized Member

 

 

 

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

 

 

By:

Eagle Rock Energy GP, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Eagle Rock Energy G&P, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

 

Name: Joseph A. Mills

 

 

 

Title:  Chief Executive Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

Registration Rights Agreements

 

1.               Registration Rights Agreement dated as of March 27, 2006 by and
among Eagle Rock Pipeline, L.P. and the parties named therein.

 

2.               Registration Rights Agreement dated as of October 27, 2006 by
and among Eagle Rock Energy Partners, L.P. and Eagle Rock Holdings, L.P.

 

3.               Registration Rights Agreement dated as of April 30, 2007 by and
between Eagle Rock Energy Partners, L.P. and Montierra Minerals & Production,
L.P.

 

4.               Registration Rights Agreement dated as of April 30, 2007 by and
between Eagle Rock Energy Partners, L.P. and NGP-VII Income Co-Investment
Opportunities, L.P.

 

5.               Registration Rights Agreement dated as of May 2007 by and among
Eagle Rock Energy Partners, L.P. and GPS Partners, LLC, Lehman Brothers MLP
Opportunity Fund L.P., RCH Energy MLP Fund, L.P., New Mountain Vantage, L.P.,
New Mountain Vantage (California), L.P., New Mountain Vantage (Texas), L.P., New
Mountain Vantage HoldCo Ltd., ZLP Fund, L.P. and Structured Finance Americas
LLC.

 

6.               Registration Rights Agreement dated as of July 31, 2007 by and
among Eagle Rock Energy Partners, L.P. and Lehman Brothers MLP Opportunity Fund,
L.P., Lehman Brothers MLP Partners, L.P., RCH Energy MLP Fund, L.P., New
Mountain Vantage, L.P., New Mountain Vantage (California), L.P., New Mountain
Vantage (Texas), L.P., New Mountain Vantage Holdco Ltd., Perry Partners L.P. by
Perry Corp., Harvest Infrastructure Partners Fund LLC, Harvest Sharing LLC,
Strome MLP Fund, LP, RWM No. 1 Joint Venture and New Lanark, L.L.C.

 

--------------------------------------------------------------------------------


 

Annex B

 

NGP Affiliates

 

NGP Affiliate

 

Warrants

 

Eagle Rock Holdings NGP 7, LLC

 

770,824

 

Eagle Rock Holdings NGP 8, LLC

 

1,507,669

 

Montierra Minerals & Production, L.P.

 

1,347,127

 

Montierra Management LLC

 

10,910

 

Natural Gas Partners VII, L.P.

 

651,618

 

Natural Gas Partners VIII, L.P.

 

675,251

 

NGP Income Management, L.L.C.

 

15,151

 

 

--------------------------------------------------------------------------------